Citation Nr: 0309828	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-10 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1971 to November 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the RO.   

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 2000.  

Then, the veteran testified at another personal hearing 
before the undersigned Veterans Law Judge in St. Petersburg, 
Florida in September 2002.  

In November 2002, the Board determined that additional 
development was necessary in this case prior to further 
appellate review.  Specifically, the Board directed that the 
veteran be reexamined to determine if the veteran had PTSD 
due to verified stressors in Vietnam.  The examination was 
conducted in March 2003 and that report is discussed herein 
below.  



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained.  

2.  The veteran is not shown to have had documented combat 
with the enemy; however, he has presented accounts of 
stressors which have been accepted by medical examiners as 
adequate and which are credible and have been sufficiently 
documented.  

3.  The veteran is shown to have current disability 
manifested by PTSD that was likely caused by stressful events 
he experienced in service in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran's disability manifested by PTSD is due to disease 
or injury that was incurred in his active wartime service.  
38 U.S.C. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinbelow, 
discussion of VCAA is not necessary here.  


I.  Factual Background

The veteran contends, in essence, that he has current PTSD 
due to stressful events experienced during his service in the 
Republic of Vietnam.  

A careful review of the veteran's service medical records 
shows that they are negative for any complaints, findings or 
diagnosis of a psychiatric disability.  

The post-service medical records include several diagnoses of 
PTSD.  A June 1999 private Counseling Intake Assessment 
report notes that the veteran had suffered from feelings of 
depression, inadequacy, anger and a lost interest in life 
since his tour in Vietnam.  In addition, the veteran reported 
significant anxiety when around large crowds of people, 
recurrent nightmares and difficulty sleeping.  

The veteran also reported that he had spent "weeks at a 
time" in his home without leaving.  The veteran reported 
flashbacks related to his experience with air raids and 
recurrent nightmares involving the killing of one of his 
friends that he witnessed in Pleiku.  The veteran also 
asserted that he experienced a significant amount of rocket 
and mortar attacks.  The veteran also reported that he saw 
many wounded and dead soldiers, as well as body parts.  

The assessment was that the veteran appeared to be suffering 
from symptoms of PTSD, featuring anxiety and periods of 
depression.  He was a guarded individual, who had significant 
difficulty with interacting with others and with creating or 
maintaining relationships.  The veteran appeared to be 
intelligent, verbal and currently had great social support 
from his fiancée.  It appeared that he had no discussed his 
experiences in Vietnam due to his feelings of inadequacy and 
guardedness, and thus had not learned effective ways of 
coping with his traumatic memories.  The impression was that 
of PTSD, chronic; and Dysthymic Disorder.  

The examiner concluded that due to the veteran's traumatic 
experiences in Vietnam as well as his traumatic homecoming 
experience, the veteran experienced recurrent bouts of fear 
and anxiety as well as persistent emotional arousal such as 
anger, in which had had great difficulty expressing in a 
healthy way.  

Other VA and private records from June 1999 show that the 
veteran sought treatment/counseling for the PTSD.  

The veteran asserted that his stressful inservice stressors 
including several mortar and rocket attacks which knocked him 
out of his bed on several occasions.  Also, the veteran 
asserts that he witnessed one of his fellow soldiers being 
killed.  

In an attempt to verify the veteran's alleged stressors, his 
personnel records were obtained and reviewed.  According to 
the veteran's personnel records, he served in the Republic of 
Vietnam as a clerk typist from January 1972 to November 1972.  

More specifically, the veteran's service records verify that 
he was assigned to HHD 97th MP BN from January 1972 to April 
1972; and the 177th MP Det from April 1972 to November 1972 
in the Republic of Vietnam.  

The RO requested veteran provide stressor information that 
could be verified such as specific names, places and 
incidents.  The veteran responded that he could not remember 
specific dates or the name of the soldier that he saw killed.  
However, after doing some of his own research, the veteran 
believed that the man who he saw killed was Andee Chapman, 
Jr, killed on June 5, 1972.  

The veteran, at his personal hearing before a Hearing Officer 
at the RO in September 2000, testified that he had sought 
treatment for his PTSD at a VA clinic and took antidepressant 
medication for the PTSD.  The veteran reiterated that he was 
exposed to mortar and rocket fire often and witnessed a 
fellow soldier get shot.  The veteran maintained that he had 
frequent nightmares, was often depressed and had no social 
life.  

In August 2001, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) provided a casualty report 
documenting the death of Andee Chapman, Jr. in June 1972.  
However, specific mortar and rocket attacks were not 
confirmed and no information for the time period between 
April 1972 and November 1972 was received.  

At his hearing before the undersigned Veterans Law Judge in 
September 2002, the veteran testified that he was subjected 
to mortar and rocket attacks during his time at Cam Ranh Bay.  
The veteran also testified that he was required to pull 
perimeter guard duty while in Pleiku about 4 or 5 times.  In 
addition, he recalled that, during April and May 1972, they 
were under red alert and rocket attacks occurred virtually 
every night.  The veteran testified that he was knocked out 
of his bunk on at least two occasions by concussions from 
either mortar or a rocket landing close.  

The veteran could not remember the name of the fellow 
soldier, a cook, who he saw get killed, but believed it might 
be that of Andee Chapman, Jr.  The veteran recalled that the 
man was on guard duty and had a few too many drinks.  He 
started to holler and shoot his weapon and then was shot by 
friendly fire.  The veteran acknowledged that the records 
show that Andee Chapman was killed in an air crash, but the 
veteran believes that the record of his death was fabricated 
for his family's sake.  

In November 2002, the Board found that additional development 
of the record was necessary prior to rendering a decision on 
the merits, so arrangements were made to afford the veteran a 
VA psychiatric examination.  That examination was 
subsequently held in March 2003.  The veteran reported 
insomnia, nightmares, avoidance, irritability, anger, 
hypervigilance and depression.  

The veteran was well groomed, alert, and well oriented to 
time, place, person and situation.  The veteran made good eye 
contact and interacted appropriately.  He spoke at a normal 
tone and rate and was coherent.  He did manifest anxiety and 
some tension.  There were no unusual motor activities.  His 
thought process showed that he was intelligent, thought well 
abstractly, and was goal directed.  Thought content did not 
reveal any psychotic symptoms such as delusions or 
hallucinations or disorganized thinking.  There was no 
suicidal or homicidal thinking.  

The veteran acknowledged feelings of anger and bitterness at 
times.  There was anxiety, disappointment, and the stress 
that he felt in life.  His mood was described as often 
euthymic in terms of depressions or elevations, with 
associated anxiety and only an estimated 8 hours of 
depression that he may feel in a week.  His affect was 
appropriate for his thought content and he had a good range 
and he did show anxiety a well.  His cognitive functions were 
intact; he was capable of insight; and his judgment was 
intact.  He was considered competent to manage financial 
decisions on his own behalf.  

In summary, the examiner concluded that the veteran fulfilled 
the criteria in DSM IV for PTSD.  The examiner noted that 
there were medical reports in his file from private doctors 
in 1999 who initially made the diagnosis of PTSD.  

The examiner also noted that the veteran was being treated 
for the PTSD at the VA clinic.  The examiner found that the 
veteran did show the stressors, which had led to the 
development of PTSD.  The diagnosis was that of PTSD, 
chronic, as well as Panic disorder without agoraphobia, 
chronic.  The veteran's Global Assessment of Functioning 
(GAF) score was estimated as 55.  


II.  Legal Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a 
diagnosis under DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  

In other words, during the course of the veteran's appeal, 
the regulation governing service connection for PTSD was 
amended, 38 C.F.R. § 3.304(f), in accordance with the United 
States Court of Appeals for Veterans Claims' (Court) decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  The effective 
date of the changes in the regulation was on March 7, 1997.  

The Board notes that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

As such, the veteran's claim must be considered under the 
regulation in effect prior to March 7, 1997 as well as the 
regulation in effect as of March 7, 1997.  The Board finds 
that the outcome in this case would be the same under either 
the old or the new regulations.  

With regard to the stressor element, if a veteran did not 
engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet.App. 91 (1993); Doran v. 
Brown, 6 Vet.App. 283 (1994).  

As noted, the veteran did not have combat service.  Thus, the 
veteran's own lay testimony is insufficient to establish the 
occurrence of the stressor(s) and must be corroborated by 
credible supporting evidence.  As such, the Board must make 
an initial determination as to whether any of the veteran's 
alleged stressors factually occurred.  

As noted hereinabove, the veteran testified regarding his 
alleged stressors at two personal hearings, in September 2000 
and September 2002.  The veteran indicated that he was 
subjected to mortar fire and rocket attacks and saw a fellow 
soldier get shot during his tour of duty in the Republic of 
Vietnam.  

The August 2001 USASCRUR report noted that the veteran's 
bases did in fact receive mortar and rocket attacks during 
his tour of duty.  The Board finds that evidence provided by 
USASCRUR is sufficient to provide supporting evidence of the 
actual occurrence of the veteran's alleged stressor(s).  

Thus, the occurrence of a stressor has been corroborated.  As 
such, the pertinent regulation and the Cohen case require an 
evaluation with regard to whether or not the veteran has a 
diagnosis of PTSD and whether there is a link, established by 
medical evidence between current symptomatology and the 
inservice stressor.  That is, if a medical examiner diagnoses 
PTSD, that diagnosis must be based on the confirmed stressor.  

The record in this case provides ample medical evidence of a 
diagnosis of PTSD.  VA and private psychological and 
psychiatric examination reports and outpatient treatment 
records, dating from 1999, reveal that PTSD has been 
diagnosed on multiple occasions, and the diagnosis is 
adequately supported by clinical findings.  Thus, there is 
medical evidence establishing a clear diagnosis of PTSD.  

The VA examiner in 2003 has attributed the current PTSD to 
service stressors and other examiners have all implicitly 
attributed the veteran's PTSD to service stressors.  There is 
satisfactory medical evidence linking diagnosed PTSD to 
service stressors.  

At this point, the Board notes that the pertinent regulation 
and the Cohen case do not require that the veteran 
exclusively have PTSD.  The veteran may well have more than 
one psychiatric diagnosis.  Rather, the Board must determine 
if he currently has PTSD due to the confirmed stressor.  

A review of the medical evidence shows that the veteran does 
in fact have more than one psychiatric diagnosis, including a 
panic disorder.  Although the additional diagnosis is noted, 
there is nothing in the record to indicate that the veteran's 
PTSD is not due to the confirmed stressor.  

Therefore, the evidence shows that the veteran has a 
diagnosis of PTSD, that the veteran was exposed to a stressor 
during service, and that the medical evidence shows that the 
veteran's PTSD was due to his exposure to that stressor 
during service.  

Accordingly, service connection for PTSD is warranted.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002).  



ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

